UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 00-1207



SORAYA NOLAND,

                                              Plaintiff - Appellant,
          and


ROSE O. HAYES,

                                                           Plaintiff,
          versus


WILLIAM J. HENDERSON, Postmaster      General,
United States Postal Service,

                                              Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Albert V. Bryan, Jr., Senior
District Judge. (CA-99-1027-A)


Submitted:   October 31, 2000          Decided:     November 17, 2000


Before WIDENER, MICHAEL, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Jonathan R. Mook, DiMURO, GINSBERG & MOOK, P.C., Alexandria, Vir-
ginia, for Appellant.   Helen F. Fahey, United States Attorney,
Arthur E. Peabody, Jr., Assistant United States Attorney, Alex-
andria, Virginia; Thomas J. Marshall, Stephan J. Boardman, UNITED
STATES POSTAL SERVICE, Washington, D.C., for Appellee.
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Soraya Noland appeals from the district court’s order granting

summary judgment in favor of the U.S. Postal Service in her employ-

ment discrimination action.   Our review the record, the district

court’s opinion, and the parties’ briefs discloses no reversible

error.   Accordingly, we affirm on the reasoning of the district

court.   See Noland v. Henderson, No. CA-99-1027-A (E.D. Va. Jan.

28, 2000).    We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.




                                                          AFFIRMED




                                 2